Order entered September 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01091-CV

                                 MELISSA HYATT, Appellant

                                                 V.

                               MICHAEL REIGHLEY, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-03-10926-T

                                            ORDER
       Before the Court is appellant’s September 9, 2014 motion to extend time to pay the filing

fee. Appellant asserts in her motion that she is “unable to acquire” the necessary funds, but she

does not seek to proceed as indigent in accordance with Texas Rule of Appellate Procedure 20.1.

See TEX. R. APP. P. 20.1. Instead, she seeks the extension so that her parents may loan her the

money. We GRANT the motion and ORDER appellant to pay the filing fee, or show she is

excused by statute or these rules from paying costs, no later than October 13, 2014. See id. 5.

Appellant is cautioned that failure to pay the fee or make the required showing may result in

dismissal of the appeal without further notice. See id. 5, 42.3.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE